Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 7, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150746(35)                                                                                           Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 150746
  v                                                                 COA: 322473
                                                                    Muskegon CC: 12-061794-FH
  JOSHUA LEVI ALGER,
             Defendant-Appellant.
  ____________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer
  submitted on June 29, 2015, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 7, 2015
                                                                               Clerk